DETAILED ACTION
1.         Claims 1-5, 7-12, and 14-20 are pending as per the following Examiner’s Amendment.

EXAMINER'S AMENDMENT
2.         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jacob LaCombe on 2/11/2021.

The application has been amended as follows: 
Claim 1:
--A user equipment (UE) in a wireless communication system, the UE comprising:
     a transceiver configured to receive, from a base station (BS), configuration information for a search space in which to receive a response to a beam failure recovery request; and
     a processor operably connected to the transceiver, the processor configured to:
          monitor at least a channel state information reference signal (CSI-RS) included in a first set of reference signals to detect a beam failure event based on a threshold;
[[ing]] channel (SS/PBCH) block in a second set of reference signals when the beam failure event is detected; and
         identify a new candidate beam based on the measured RSRP, 
         wherein the transceiver is further configured to: 
                  transmit the beam failure recovery request over a physical random access channel (PRACH) based on detection of the beam failure event;
	       receive a physical downlink control channel (PDCCH) in the search space, wherein the PDCCH provides a downlink channel information (DCI) format with a cyclic redundancy check (CRC) scrambled by at least one of a cell-radio network temporary identification (C-RNTI) or a modulation coding scheme-cell-RNTI (MCS-C-RNTI); and
	      transmit a physical uplink control channel (PUCCH) using a same spatial domain filter as for the PRACH transmission, starting K symbols after a last symbol of the PDCCH reception.--

Claim 2:
--The UE of Claim 1, wherein the transceiver is further configured to:
     receive the response over the search space that is dedicated for a beam failure recovery; and
PUCCH[[)]] with a default transmit (Tx) beam.--

Claim 6: cancelled

Claim 8:
--A base station (BS) in a wireless communication system, the BS comprising:
     a processor configured to determine at least a channel state information reference signal (CSI-RS) included in a first set of reference signals that is used for detecting a beam failure event, by a user equipment (UE), based on a threshold; and
     a transceiver operably connected to the processor, the transceiver configured to: 
          transmit configuration information for a search space in which to transmit a response to a beam failure recovery request; [[and]]
          receive the beam failure recovery request over a physical random access channel (PRACH) based on detection of the beam failure event;
          transmit a physical downlink control channel (PDCCH) in the search space, wherein the PDCCH provides a downlink channel information (DCI) format with a cyclic redundancy check (CRC) scrambled by at least one of a cell-radio network temporary identification (C-RNTI) or a modulation coding scheme-cell-RNTI (MCS-C-RNTI); and
          receive a physical uplink control channel (PUCCH) using a same spatial domain filter as applied for the PRACH, starting K symbols after a last symbol of the PDCCH transmission, 
[[ing]] channel (SS/PBCH) block in a second set of reference signals is measured at the UE when a beam failure event is detected, and wherein a new candidate beam is identified, by the UE, based on the measured RSRP.--

Claim 9:
--The BS of Claim 8, wherein the transceiver is further configured to: 
     transmit, to the UE, the response over the search space that is dedicated for a beam failure recovery; and
     receive, from the UE, a PUCCH[[)]] with assuming that the UE is configured with a default transmit (Tx) beam.--

Claim 13: cancelled

Claim 15:
--A method of a user equipment (UE) for beam reporting in a wireless communication system, the method comprising: 
     receiving configuration information for a search space in which to receive a response to a beam failure recovery request; 
     monitoring at least a channel state information reference signal (CSI-RS) included in a first set of reference signals to detect a beam failure event based on a threshold;
[[ing]] channel (SS/PBCH) block in a second set of reference signals when the beam failure event is detected; 
     identifying a new candidate beam based on the measured RSRP; [[and]]
     transmitting the beam failure recovery request over a physical random access channel (PRACH) based on detection of the beam failure event;
     receiving a physical downlink control channel (PDCCH) in the search space, wherein the PDCCH provides a downlink channel information (DCI) format with a cyclic redundancy check (CRC) scrambled by at least one of a cell-radio network temporary identification (C-RNTI) or a modulation coding scheme-cell-RNTI (MCS-C-RNTI); and
     transmit a physical uplink control channel (PUCCH) using a same spatial domain filter as for the PRACH transmission, starting K symbols after a last symbol of the PDCCH reception.--

Claim 16:
--The method of Claim 15, further comprising: 
     receiving the response over the search space that is dedicated for a beam failure recovery; and
     transmittingPUCCH[[)]] with a default transmit (Tx) beam.--



Claim 19:
--The method of Claim 15, further comprising: 
     comparing the measured RSRP of the SS/PBCH block in the second set of reference signals with an RSRP threshold configured for a new beam identification; 
     scaling the measured RSRP of the CSI-RS in the second set of reference signals based on a power offset configured for the CSI-RS with respect to the SS/PBCH block; and
     comparing the scaled RSRP of the CSI-RS in the second set of reference signals with the RSRP threshold configured for the new beam identification.--

Claim 20:
--The method of Claim 15, further comprising: 
    
     


End Examiner’s Amendment.

Allowable Subject Matter
3.          Claims 1-5, 7-12, and 14-20 are allowed.
4.          The following is an examiner’s statement of reasons for allowance: in consideration of the amended claim(s) to incorporate features of objected claim matter as indicated by the Examiner in the Office action mailed 1/30/2020 and 6/19/2020 (and further in view of the arguments received in the Office on 11/12/2020 in response to the mailed Office actions), Examiner is of the opinion the Allowance of the Application is made clear in the record. See MPEP 1302.14: “The primary reason for the allowance of the claims is the inclusion of the limitation in all the [independent] claims which is not found in the prior art references.”
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.

US PGPub 2019/0215048 A1 to Cirik et al. at [0444]; and
US PGPub 2019/0239212 A1 to Wang et al. at [0027-0039], [0047-0050], [0099-0103], [0109-0113], [0118-0119].

6.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163.  The examiner can normally be reached on M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        February 11, 2021